United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30662
                          Summary Calendar



EMMA W. MCDONALD,

                                      Plaintiff-Appellant,

versus


BELLSOUTH TELECOMMUNICATIONS, INC.,

                                      Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 02-CV-1326
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant Emma McDonald brought discrimination claims

against Appellee Bellsouth Telecommunications, Inc.     McDonald

filed her lawsuit on the last day before the limitations period

for her claims expired.   McDonald did not have service made on

Appellee.   Under threat of dismissal for failure to prosecute she

ultimately had service made.   McDonald did not appear for a

noticed deposition.   There were no objections filed to the


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
notice.   Counsel for Appellee traveled to the out of state

deposition only to be subjected to McDonald’s failure to appear.

McDonald was then ordered to appear for deposition.     She did not

appear although aware of the order to appear for deposition.

McDonald now complains of the dismissal of her claim for failure

to comply with the court’s orders.    We find no merit in her

claims that the district court abused its discretion in

dismissing her claims.    The record reflects a willful and

intentional disregard of required appearances for depositions in

McDonald’s own lawsuit.    No abuse has been shown.   We find her

argument meritless and her authority inapposite.      The judgment of

the district court is AFFIRMED.